                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


RODNEY P. GRENWALT,
                                                  JUDGMENT IN A CIVIL CASE

      Plaintiff,                                           18-cv-581-jdp

v.


WARDEN RICHARDSON, CO
KREMSREITER, SERGEANT JANE DOE, and
INMATE JOHN DOE,

      Defendants.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.

           /s/                                               12/13/2018

          Peter Oppeneer, Clerk of Court                          Date
